Title: From Thomas Jefferson to Jacob Wagner, 23 August 1804
From: Jefferson, Thomas
To: Wagner, Jacob


               
                  Monticello Aug. 23. 04. 
               
               Th: Jefferson asks the favor of mr Wagner to send ready sealed to the Secretary of State
               A commission for Samuel Travis to be first mate of a revenue cutter in Virginia, (I know not whether the place is usually specified in the commission)
               And a blank commission, ready sealed, for a Commissioner of loans in S. Carolina vice Neufville deceased.
            